Citation Nr: 0632030	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from May 1971 to July 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he was treated for psychiatric 
problems during service.  Service mental health records are 
sometimes stored separately from service medical records and 
it does not appear that the RO requested the veteran's 
service psychiatric records.  These records should be 
requested.  The veteran also asserts that he was removed from 
his base in Korea, in handcuffs, and transported to Fort 
Riley, Kansas, due to his psychiatric condition.  The 
veteran's service records indicate that he was confined in 
October 1972 in Korea and he was then transferred to Fort 
Riley, Kansas, where he also was apparently confined.  There 
is no record as to why the veteran was confined, however, and 
no indication that all of the veteran's service personnel 
files were requested.  These records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service mental 
health records from when he was assigned 
to the 2nd Infantry Division in Korea from 
November 1971 to October 1972, and when he 
was assigned to Ft. Riley, Kansas from 
October 1972 to January 1973.  Also obtain 
copies of the veteran's service personnel 
files.  

2.  If the requested records indicate the 
veteran was treated for a psychiatric 
disorder in service, a VA examination 
should be conducted to determine if it is 
at least as likely as not (a 50 percent or 
greater degree of probability) that the 
veteran's current psychiatric disorder is 
related to the in-service treatment.  

3.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is not granted, the RO should issue 
a supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



